Citation Nr: 0900426	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  08-21 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
as secondary to herbicide exposure.

2.  Entitlement to an effective date prior to August 22, 2002 
for a grant of a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.  His service included combat service in the 
Republic of Vietnam.   

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Regional Office (RO) of the 
Department of Veterans Affairs (VA), in Nashville, Tennessee, 
which in a June 2006 rating decision granted the veteran's 
claim seeking entitlement to a TDIU and assigned an effective 
date of August 22, 2002 and in a rating decision of March 
2007, denied service connection for diabetes mellitus.

Pursuant to the Board's October 2008 letter, the veteran's 
attorney in a November 2008 written response pointed out that 
the date that the veteran's appellate rights expired was a 
Saturday, July 12, 2008 and that the actual expiration date 
pursuant to 38 C.F.R § 20.305 (2008) would have been the 
Monday July 14, 2008, which is the same date as the veteran's 
VA Form 9 was postmarked.  Thus, the appeal of these issues 
is timely.  

The appeal of the issue of entitlement to an effective date 
prior to August 22, 2002 for entitlement to a TDIU is 
REMANDED to the Agency of Original Jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The veteran was exposed to Agent Orange while serving in 
the Republic of Vietnam.

2.  The medical evidence reflects that the veteran's diabetes 
mellitus, with onset shown during adulthood in 2006 is as 
likely as not related to his Agent Orange exposure.


CONCLUSION OF LAW

The veteran's adult onset diabetes mellitus is due to 
herbicide exposure in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

II.  Service Connection

The veteran, who served in the Republic of Vietnam during the 
Vietnam War, has alleged entitlement to service connection 
for Type II diabetes mellitus as secondary to Agent Orange.  
His combat service is verified by various service medals 
including an award of a Bronze Star with "V" device for his 
involvement in February 1968 in a firefight against hostile 
forces in Vietnam.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, when they are manifested to 
a compensable degree within the initial post-service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. 
§ 3.309(e).  For purposes of this section, the term "acute 
and subacute peripheral neuropathy" means transit peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. 38 C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

In this matter, the veteran does not allege the onset of 
diabetes mellitus in service, nor do the service treatment 
records reflect any diagnosis of diabetes mellitus in 
service.  His December 1968 separation examination was 
negative for sugar or albumin.  

Post-service records reflect no evidence of diabetes mellitus 
until 2006, and the veteran in his November 2006 claim states 
that he was diagnosed on October 26, 2006 during a physical 
examination.  The VA records from that time reflect that a 
follow-up call on October 27, 2006 concerning laboratory 
results from the previous day advised the veteran that he had 
abnormal lipids, CBC K+ and indicated that he was agreeable 
to taking diabetic education classes and begin managing his 
hyperglycemia.  In early November 2006 the veteran was seen 
for diabetic education and he was noted to be very recently 
diagnosed with diabetes.  He was instructed on weight loss, 
diet and was issued a new blood glucose monitor.  He was 
noted to tell the medical provider that he was exposed to 
Agent Orange.  

In December 2006, the veteran was seen for follow-up and was 
not currently on any glucose medications.  He continued to 
receive instruction on diet and monitoring his blood sugar.  
His pertinent lab findings from October 26, 2006 were 
reported as albumin of 4.70, glucose of 99, hemoglobin A1C of 
6.50 which was high. HDL of 61.0 which was high, LDL of 143, 
Cholesterol/HD of 5.0 and triglycerides of 352 which was 
high.  In January 2007, he continued to show laboratory 
findings indicative of diabetes mellitus with a hemoglobin 
A1C of 6.1 which was high.  A notation indicated that 
hemoglobin (Hgb)A1C values above 7.5 carry a greater risk for 
diabetic complications and indicated that Hgb A1C readings 
were interpreted as containing a glucose concentration which 
could be calculated.  The calculation of an Hgb A1C of 6 was 
an approximate mean blood glucose value of 120.  He continued 
to try and control his diet and exercise.  

Based on a review of the evidence, the Board finds that the 
evidence supports a grant of service-connection for the 
veteran's diabetes mellitus as the medical evidence in 2006 
and thereafter shows the veteran to be receiving treatment 
for adult onset diabetes mellitus, with laboratory findings 
said to support such a diagnosis.  The RO is noted to have 
denied service connection for diabetes mellitus based on a 
lack of a diagnosis for Type II diabetes mellitus and further 
indicated that there was no evidence of treatment or 
diagnosis for diabetes mellitus, despite the VA records now 
clearly showing such treatment as of October 2006.  Although 
a specific diagnosis of Type II diabetes is not yet of 
record, he has clearly been treated for a diabetes mellitus 
of adult onset, which falls within the definition for Type II 
diabetes under 38 C.F.R. § 3.309(e).  Therefore service-
connection is warranted for the veteran's diabetes mellitus 
as presumptive to Agent Orange exposure.  


ORDER

Service connection for diabetes mellitus is granted.


REMAND

Regarding the issue of entitlement to an effective date prior 
to August 22, 2002 for the TDIU, the Board notes that this 
issue is inextricably intertwined with the Board's current 
grant of service-connection for diabetes.  The disability 
rating and effective date ultimately assigned by the RO when 
it implements the Board's grant of service-connection for 
diabetes mellitus could affect the effective date to be 
assigned for the TDIU.  Thus consideration of this issue must 
be deferred pending the final outcome of this issue.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Additionally, the effective date of the TDIU could also be 
affected by other actions which may be pending and thus such 
actions should also be taken into consideration when 
adjudicating the effective date for TDIU. 

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In light of the need to remand this matter 
to address procedural concerns, additional notice should 
specifically address the effective date matter currently on 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire claims 
file and ensure that all notice 
obligations have been satisfied fully 
satisfied. 

(a) In particular, VA must send the 
appellant a corrective notice that 
explains the information and evidence not 
of record needed to establish an 
effective date for entitlement to TDIU. 

(b) The notice must also (1) inform him 
of what he needs to provide; and (2) what 
information VA has or will provide.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as specifically affecting the 
issue on appeal.

2.  The AOJ should reconsider the 
effective date for TDIU, taking into 
account the effective date and disability 
rating to be assigned for the veteran's 
diabetes mellitus after the initial grant 
of service-connection is implemented.  
The AOJ must also consider any additional 
increases and effective dates assigned in 
any other pending actions pertaining to 
the veteran's service-connected 
disabilities.  

3.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claim for entitlement to an 
effective date prior to August 22, 2002 
for a grant of TDIU.  If the benefits 
sought on appeal remain denied, the 
veteran and his attorney should be 
provided a supplemental statement of the 
case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board or by the Court for additional 
development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


